

 
EXECUTIVE EMPLOYMENT AGREEMENT


     The Executive Employment Agreement (the “Agreement”) is effective as of
December 15, 2007, (the “Effective Date”) and is between Global Automotive
Supply, Inc, a Nevada Corporation  (the “Company”) and Joseph L. DeFrancisci,
(the “Employee”).


RECITALS:


               WHEREAS, the Company desires that the Employee become the
President and Chief Executive Officer of the Company.


                WHEREAS, the Employee desires to become the President and Chief
Executive Officer  of the Company.
     
NOW, THEREFORE, in consideration of the promises and mutual agreements herein
set forth, the parties hereby agree as follows:




1.
 
Term of Employment. The period of employment of Employee by the Company under
the Agreement (the Employment Period) shall be deemed to have commenced on the
Effective Date and shall continue until December 31, 2012, unless terminated
sooner in accordance with the terms hereof.
 
2.
 
Duties. During his employment by the Company, the Employee shall perform such
duties as are consistent with the role of President and CEO of the Company,
including executive oversight and management of all business and financial
operations and execution of all growth and business plans established by the
Company and the Board from time to time. Unless otherwise agreed by the Company
and Employee, Employee’s principal place of business with the Company shall be
at 5422 Carrier Dr., Ste. 309, Orlando, Fl. 32819. Employee acknowledges and
agrees that Employee owes a fiduciary duty of loyalty, fidelity and allegiance
to act at all times in the best interests of the Company and to do no act that
would injure the business, interests, or reputation of the Company or any of its
Affiliates.
 
 
3.
 
Compensation.




 
(a)
 
Base Salary. The Company shall pay to Employee  a base salary of $220,000 per
year. However, until such time as the Company closes on it’s public merger and
capital raise, Employee shall accept a lesser interim salary of $150,000 per
year.  It is anticipated that the closing of this merger and/or financing will
occur the first week of  February, 2008, and Employee shall begin drawing his
regular salary at that time. There shall be no accrual up until that time of the
difference.  Salary will be increased to $250,000 as soon as the compensation
committee of the board of directors votes that company has sufficient sales and
profit to afford it in keeping with industry standards.
 
         
(b)
 
Incentive Bonus. In addition to the Base Salary, during the Term of the
Agreement, Employee may, in the sole discretion of the Board of Directors, be
awarded an incentive bonus based upon the performance of the Company in all of
it’s business objectives, as determined by the Board of Directors from time to
time in it’s sole discretion.
         
(c)
 
Equity Compensation and Stock Options. The Employee shall be entitled to equity
in the Company equal to 5% of the outstanding common shares of the Company once
the public merger and private financing the Company is currently undertaking is
closed.  This equity shall vest quarterly at ¼ of 1% each quarter for the five
years of this Employment Agreement. However, in the event that the Company is
sold during the term of this Agreement, at a profit (ie. a higher valuation than
in the initial post money public pricing) the entire remaining equity component
of this Agreement shall fully vest in Employee.  Employee shall be eligible to
participate in any approved stock option programs implemented in the future.

 
 

--------------------------------------------------------------------------------


 

 
(d)
 
Housing  and  Relocation Allowance.  Employee shall receive a temporary Housing
Allowance of $10,000, payable at the rate of  $2,000 per month beginning
February, 2008 and continuing for a period of 5 months thereafter.   Relocation
costs to be paid by the company at cost and to include normal and reasonable
moving expenses.  Mortgage points and real estate fees are not covered.
 
 
e)
 
Employee  will receive the use of an automobile, Audi A-8  or equivalent.  The
value of the vehicle will be taxable in accordance with IRS regulations.
         
f)
 
Employee will also receive, at no cost to him, full health, dental and drug
coverage for you and your family.
         
g)
 
Board of Directors Compensation. Employee  will serve as Chairman of the Board
during the term of his employment and shall not be compensated for that service,
as it shall be included in the compensation set forth herein, regardless of
whether the Company compensates other Directors
 



4.
 
Vacation. Employee shall be entitled to a reasonable vacation(s) during each
year of her employment under the Agreement. Employee to take vacation as his
duties and schedule permits.
 
5.
 
Reimbursement For Expenses. The Company shall reimburse the Employee within 30
days of the submission of appropriate documentation, and in no event later than
the last day of the calendar year following the year in which an expense was
incurred, for all reasonable and approved   travel  and entertainment expenses
and other disbursements incurred by her for or on behalf of the Company in the
course and scope of her employment under the Agreement.
 



6.
 
Remedies for Breach. In addition to the rights and remedies provided in
Section 7, and without waiving the same if Employee breaches, or threatens to
breach, any of the provisions of Sections 9 or 10, the Company shall have the
following rights and remedies, in addition to any others, each of which shall be
independent of the other and severally enforceable:
 
 
(a)
 
The right and remedy to have such provisions specifically enforced by any court
having equity jurisdiction. Employee specifically acknowledges and agrees that
any breach or threatened breach of the provisions of Sections 9 or 10 hereof
will cause irreparable injury to the Company and that money damages will not
provide an adequate remedy to the Company. Such injunction shall be available
without the posting of any bond or other security. If the Employee is determined
to have breached any provision of Sections 9 or 10 the court or arbitrators
shall extend the effect of the non-competition provisions for an amount of time
equal to the time the Employee was in breach thereof.
         
(b)
 
(Intentionally Blank)
         
(c)
 
Upon discovery by the Company of a breach or threatened breach of Sections 9 or
10, the right to immediately suspend payments to Employee under Section 3 or
8(b) pending a resolution of the dispute.
         
(d)
 
The right to terminate Employee’s employment pursuant to Section 7.
 



7.
 
Termination of Agreement.
   
(a)
 
Death. The Agreement shall automatically terminate upon the death of Employee.

 
2

--------------------------------------------------------------------------------


 

 
(b)
 
Disability. If, as a result of Employee’s incapacity due to physical or mental
illness, Employee shall have been substantially unable, either with or without
reasonable accommodation, to perform her duties hereunder for an entire period
of six (6) consecutive months, and within thirty (30) days after written Notice
of Termination is given after such six (6) month period, Employee shall not have
returned to the substantial performance of her duties on a full-time basis, the
Company shall have the right to terminate Employee’s employment hereunder for
Disability, and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of the Agreement. Any dispute between the Employee and
the Company regarding whether Employee has a Disability shall be determined in
writing by a qualified independent physician mutually acceptable to the Employee
and the Company. If the Employee and the Company cannot agree as to a qualified
independent physician, each shall appoint a physician and those two physicians
shall select a third who shall make such determination in writing. The
determination of Disability made in writing to the Company and Employee shall be
final and conclusive for all purposes of the Agreement. Employee acknowledges
and agrees that a request by the Company for such a determination shall not be
considered as evidence that the Company regarded the Employee as having a
Disability.
         
(c)
 
Termination By Company For Cause. The Company may terminate the Agreement upon
written notice to Employee at any time for “Cause” in accordance with the
procedures provided below; provided, however, that the Company may instead give
the Employee a written notice that it has elected to place the Employee on
“garden leave” for a period of up to 90 days  and that the Agreement will
terminate on the date immediately following the end of such garden leave period.
If the Company elects to place the Employee on garden leave, the Company may
during the period immediately preceding such termination date in its absolute
discretion direct the Employee (i) to perform only such of her duties as the
Company may direct; and/or, (ii) to refrain from contacting any customers,
clients, advertisers, suppliers, agents, professional advisors, brokers or
employees of the Company or any of its Affiliates (as defined in
Section 12(b)(iii)); and/or, (iii) not to enter all or any premises of the
Company or any of its Affiliates and/or; (iv) to immediately resign without
claim for compensation from office as director of the Company and any of its
Affiliates and from any other office held by him in the Company or any of its
Affiliates.
 




 
(i)
 
During any period when the provisions of the Section 7(c) are invoked, the
Employee’s salary and other contractual benefits and compensation (including the
vesting and exercisability of any equity awards) will continue to be paid or
provided by the Company and the Employee will continue to comply without
exception with all the Employee’s obligations under the Agreement.
Notwithstanding anything herein to the contrary, the Company’s invocation of the
provisions of the Section 7(c) shall not constitute Good Reason and the Company
shall not be obligated to make any new awards under the Company’s Bonus Plan or
equity compensation plans (other than awards, if any, due prior to the date that
the Employee ceases to perform substantial duties for the Company pursuant to
the Section 7(c)) during any period when the Employee is performing no
substantial duties for the Company pursuant to the Section 7(c).
 
(d)
 
For purposes of the Agreement, “Cause” shall mean:
 
 


 
3

--------------------------------------------------------------------------------

 
 

 
(i)
 
the material breach of any provision of the Agreement by Employee which has not
been cured within five business (5) days after the Company provides notice of
the breach to Employee; provided, however, if the act or omission that is the
subject of such notice is substantially similar to an act or omission with
respect to which Employee has previously received notice and an opportunity to
cure, then no additional notice is required and the Agreement may be terminated
immediately upon the Company’s election and written notice to Employee);
         
(ii)
 
the entry of a plea of guilty or judgment entered after trial finding Employee
guilty of a crime punishable by imprisonment in excess of one year involving
moral turpitude (meaning a crime that includes the commission of an act of gross
dishonesty or bad morals);
         
(iii)
 
willfully engaging by Employee in conduct that the Employee knows or reasonably
should know is detrimental to the reputation, character or standing or otherwise
injurious to the Company or any of its shareholders, direct or indirect
subsidiaries and Affiliates, monetarily or otherwise;
         
(iv)
 
without limiting the generality of Section 7(c)(i), the breach or threatened
breach of any of the provisions of Sections 9, 10 or 11; or
         
(v)
 
a ruling in any state or federal court or by an arbitration panel that the
Employee has breached the provisions of a non-compete or non-disclosure
agreement, or any similar agreement or understanding which would in any way
limit, as determined by the Board of Directors of the Company, the Employee’s
ability to perform under the Agreement now or in the future.
 
 
(e)
 
Termination By Company Without Cause. The Company may terminate the Agreement at
any time, and for any reason, by providing at least thirty (30) days written
notice to Employee.
         
(f)
 
Termination By Employee With Good Reason. Employee may terminate his employment
with good reason anytime after Employee has actual knowledge of the occurrence,
without the written consent of Employee, of one of the following events (each
event being referred to herein as “Good Reason”):
 




 
(i)
 
(A) any change in the duties or responsibilities (including reporting
responsibilities) of Employee that is inconsistent in any adverse respect


 
4

--------------------------------------------------------------------------------

 
 

     
with Employee’s position(s), duties, responsibilities or status with the Company
immediately prior to such change (including any diminution of such duties or
responsibilities) or (B) an adverse change in Employee’s titles or offices
(including, membership on the Board of Directors) with the Company;
 
 
(ii)
 
a reduction in Employee’s Base Salary or Bonus opportunity;
         
(iii)
 
the relocation of the Company’s principal executive offices;
         
(iv)
 
the failure of the Company to continue in effect any material employee benefit
plan, compensation plan, welfare benefit plan or fringe benefit plan in which
Employee is participating immediately prior to the date of  the Agreement or the
taking of any action by the Company which would adversely affect Employee’s
participation in or reduce Employee’s benefits under any such plan, unless
Employee is permitted to participate in other plans providing Employee with
substantially equivalent benefits;
         
(v)
 
any refusal by the Company to continue to permit Employee to engage in
activities not directly related to the business of the Company which Employee
was permitted to engage in prior to the date of the Agreement;
         
(vi)
 
the Company’s failure to provide in all material respects the indemnification
set forth in the Company’s Articles of Incorporation, By-Laws, or any other
written agreement between Employee and Company;
         
(vii)
 
a Change in Control of the Company;
         
(viii)
 
the failure of the Company to obtain the assumption agreement from any successor
giving rise to a Change of Control as contemplated in Section 12 (a);
         
(ix)
 
any other breach of a material provision of the Agreement by the Company.
             
For purposes of clauses (iii) through (vi) and (ix) above, an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company within ten (10) days after receipt of notice thereof given by
Employee shall not constitute Good Reason. Employee’s right to terminate
employment with Good Reason shall not be affected by Employee’s incapacity due
to mental or physical illness and Employee’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting cause.
 



8.
 
Effect of Termination. Upon the termination of the Agreement, no rights of
Employee which shall have accrued prior to the date of such termination,
including the right to receive any bonus Fully-Earned through the date of such
termination, shall be affected in any way.
 
 
(a)
 
Upon Death of Employee.
             
During the Term, if Employee’s employment is terminated due to her death,
Employee’s estate shall be entitled to receive the Base Salary set forth in
Section 3 accrued through the date of death and any bonus Fully-Earned (as
herein defined) through the date of such termination; provided, however,
Employee’s estate shall not be entitled to any other benefits (except as
provided by law or separate agreement). “Fully-Earned” shall mean that for
purposes of determining whether the Employee shall be entitled to a bonus, that
such Employee shall be treated as if she had been employed through the last date
of the regular period for determining whether or not a bonus is payable in the
standard manner that all such employees are evaluated even though Employee is no
longer employed by the Company, and her eligibility for an incentive bonus, if
any, shall be determined accordingly. Further, a surviving spouse of Employee
shall be eligible for continuation of family benefits pursuant to Section 3(c)
subject to compliance with Plan provisions at the full premium rate (Company
plus employee portion) for a one year period after the date of termination.

 
5

--------------------------------------------------------------------------------


 

         
(b)
 
For Disability; By Company Without Cause; By Employee with Good Reason.
             
If the Agreement is terminated under Section 7 (b), (e) or (f):




 
(i)
 
Employee shall be entitled to receive his Base Salary set forth in Section 3
accrued through the date of such termination and any bonus Fully-Earned through
the date of such termination, and
         
(ii)
 
All unvested stock options and restricted stock grants previously awarded to
Employee by the Company  shall remain in full force and effect as if no
termination had occurred, and
         
(iii)
 
If a Change of Control (x) has not then occurred, Company shall pay Employee, on
or before the six month anniversary of the date of such termination an amount
equal to three times his Base Salary, and (y) has then occurred (or is
reasonably expected to occur), Company shall pay Employee on or before the six
month anniversary of the date of such termination an amount equal to five times
his Base Salary. Further, Employee shall be eligible for continuation of
benefits pursuant to Section 3(h) subject to compliance with Plan provisions at
the full premium rate (Company plus employee portion) until Employee obtains
reasonably equivalent employment or for three (3) years from the date of
termination, whichever is earlier. It shall be a condition precedent of payment
to Employee of such payment and continued benefits pursuant to the Section 8(b)
that Employee execute a full and complete release of the Company, each of its
subsidiaries, Affiliates and their respective past, present and future partners,
officers, directors, employees, consultants, attorneys, agents and shareholders,
in form and substance reasonably acceptable to the Company, of any
claims Employee may have against any of them, to the extent such claims arise
from Employee’s employment hereunder, and any revocation period with respect to
such release have expired, prior to the six month anniversary of the date of
such termination, and
 
         
(iv)
 
Employee shall no longer be bound by the prohibitions contained in Section 10.3
and 10.4.2 hereof prohibiting Employee from engaging or having any interests in,
directly or indirectly, in a competitive business or soliciting employees;
provided, however, Employee shall remain bound by the further prohibition
contained in Section 10.4.1, and
         
(v)
 
Except as provided for in the Section 8(b), Employee shall not have any rights
which have not previously accrued upon termination of the Agreement.
 




 
(c)
 
By Company With Cause
             
In the event of termination of Employee’s employment Section 7(c) Employee shall
be entitled to receive the Base Salary and benefits set forth in Section 3
accrued through the date of termination, and she shall not be entitled to any
other benefits (except as required by law).
       
9.
 
Confidential Information.
 




 
(a)
 
The Company shall disclose to Employee, or place Employee in a position to have
access to or develop, trade secrets or confidential information of Company or
its Affiliates; and/or shall entrust Employee with business opportunities of
Company or its Affiliates; and/or shall place Employee in a position to develop
business good will on behalf of Company or its Affiliates.
         
(b)
 
The Employee acknowledges that in his employment hereunder he occupies a
position of trust and confidence and agrees that he will treat as confidential
and will not, without prior written authorization

 
6

--------------------------------------------------------------------------------


 

      from the Company, directly or indirectly, disclose or make known to any
person or use for his own benefit or gain, the methods, process or manner of
accomplishing the business undertaken by the Company or its Affiliates, or any
non-public information, plans, formulas, products, trade secrets, marketing or
merchandising strategies, or confidential material or information and
instructions, technical or otherwise, issued or published for the sole use of
the company, or information which is disclosed to the Employee or in any
acquired by him during the term of the Agreement, or any information concerning
the present or future business, processes, or methods of operation of the
Company or its Affiliates, or concerning improvement, inventions or know how
relating to the same or any part thereof, it being the intent of the Company,
with which intent the Employee hereby agrees, to restrict him from disseminating
or using for her own benefit any information belonging directly or indirectly to
the Company which is unpublished and not readily available to the general
public.  
(c)
 
The confidentiality obligations set forth in (a) and (b) of the Section 9 shall
apply during Employee’s employment and for a period of one year after
termination of employment.
         
(d)
 
All information, ideas, concepts, improvements, discoveries, and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Employee, individually or in conjunction with others, during Employee’s
employment with Company (whether during business hours or otherwise and whether
on the premises of the Company or one of its Affiliate or otherwise) that relate
to the business, products or services of the Company or any of its Affiliates
shall be disclosed to the Board of Directors and are and shall be the sole and
exclusive property of the Company or such Affiliate. Moreover, all documents,
drawings, memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, e-mail, voice mail, electronic data bases,
maps and all other writings and materials of any type embodying any such
information, ideas, concepts, improvements, discoveries and inventions are and
shall be the sole and exclusive property of the Company. Upon termination of
Employee’s employment by the Company, for any reason, Employee promptly shall
deliver the same, and all copies thereof, to the Company.
         
(e)
 
If, during Employee’s employment by the Company, Employee creates any work of
authorship fixed in any tangible medium of expression that is the subject matter
of copyright (such as video tapes, written presentations, or acquisitions,
computer programs, e-mail, voice mail, electronic data bases, drawings, maps,
architectural renditions, models, manuals, brochures or the like) relating to
the Company’s business, products or services, whether such work is created
solely by Employee or jointly with others (whether during business hours or
otherwise and whether on the Company’s premises or otherwise), the Company shall
be deemed the author of such work if the work is prepared by Employee in the
scope of Employee’s employment.
 
10.
 
Restrictive Covenants
     
10.1
 
For the purposes of the Section, the following words have the following
meanings:
 




 
10.1.1
 
“Company Services” means any services (including but not limited to technical
and product support, technical advice, underwriting and customer services)
supplied by the Company or its Affiliates in the specialty property and/or
casualty insurance business;
         
10.1.2
 
“Confidential Information” has the meaning ascribed thereto in Section 9;
         
10.1.3
 
“Customer” means any person or firm or company or other organization whatsoever
to whom or which the Company supplied Company Services during the Restricted
Period and with whom or which, during the Restricted Period:
(a)  the Employee had material personal dealings pursuant to her employment; or
     
(b)  any employee who was under the direct or indirect supervision of the
Employee had material personal dealings pursuant to their employment.
       

 
7

--------------------------------------------------------------------------------


 

 
10.1.5
 
“Prospective Customer” means any person or firm or company or other organization
whatsoever with whom or which the Company or its Affiliates shall have had
negotiations or material discussions regarding the possible distribution, sale
or supply of Company Services during the Restricted Period and with whom or
which during such period:
(a)  the Employee shall have had material personal dealings pursuant to her
employment; or
(b)  any employee who was under the direct or indirect supervision of the
Employee shall have had material personal dealings pursuant to their employment;
or
(c)  the Employee was directly responsible in a client management capacity on
behalf of the Company.
         
10.1.6
 
“Restricted Area” means:
             
(a)  any geographic area in which the Company or Affiliates provided Restricted
Services and for which the Employee was responsible in the 12 months preceding
the date of Employee’s termination of employment by the Company.
         
10.1.7
 
“Restricted Employee” means any person who on the date of Employee’s termination
of employment by the Company was at the level of director, manager, underwriter
or salesperson with whom the Employee had material contact or dealings in the
course of her Employment during the Restricted Period;
         
10.1.8
 
“Restricted Period” means the period of 12 months ending on the last day of the
Employee’s employment with the Company or, in the event that no duties were
assigned to the Employee or the Employee was placed upon garden leave, the
12 months immediately preceding the last day on which the Employee carried out
any duties for the Company;
         
10.1.10
 
“Restricted Services” means Company Services or any services of the same or of a
similar kind.
 
10.2
 
The Employee recognizes that, whilst performing her duties for the Company, she
will have access to and come into contact with trade secrets and confidential
information belonging to the Company and its Affiliates and will obtain personal
knowledge of and influence over its or their customers and/or employees. The
Employee therefore agrees that the restrictions set out in the Section are
reasonable and necessary to protect the legitimate business interests of the
Company and its Affiliates both during and after the termination of her
employment.
 
10.3
 
The Employee hereby undertakes with the Company that he will not during her
employment with the Company and for the period of twelve months after she ceases
to be employed by the Company whether by himself through her employees or agents
or otherwise howsoever and whether on her own behalf or on behalf of any other
person, firm, company or other organization, directly or indirectly:
 




 
10.3.1
 
in competition with the Company or its Affiliates within the Restricted Area, be
employed or engaged or otherwise interested in the business of researching into,
developing, underwriting, distributing, selling, supplying or otherwise dealing
with Restricted Services; or
         
10.3.2
 
in competition with the Company or its Affiliates, accept orders or facilitate
the acceptance of any orders or have any business dealings for Restricted
Services from any Customer or Prospective Customer; or
         
10.3.3
 
employ or otherwise engage in the business of or be personally involved to a
material extent in employing or otherwise engaging in the business of
researching into, developing, distributing, selling, supplying or otherwise
dealing with Restricted Services, any person who was during the Restricted
Period employed or otherwise engaged by the Company and who by reason of such
employment or engagement is reasonably likely to be in possession of any trade
secrets or Confidential Information relating to the business of the Company.
 

 
8

--------------------------------------------------------------------------------


 
10.4
 
The Employee hereby undertakes with the Company that she shall not during her
employment with the Company and for the period of 12 months after she ceases to
be employed by the Company without the prior written consent of the Company
whether by himself through her employees or agents or otherwise howsoever and
whether on her own behalf or on behalf of any other person, firm, company or
other organization directly or indirectly:
 




 
10.4.1
 
in competition with the Company, solicit business from or endeavor to entice
away or canvass any Customer or Prospective Customer if such solicitation or
canvassing is in respect of Restricted Services;
         
10.4.2
 
solicit or induce or endeavor to solicit or induce any Restricted Employee to
cease working for or providing services to the Company, whether or not any such
person would thereby commit a breach of contract.
10.5
 
The benefit of Sections 10.3 and 10.4 shall be held on trust by the Company for
each of its Affiliates and the Company reserves the right to assign the benefit
of such provisions to any of its Affiliates, in addition such provisions also
apply as though there were substituted for references to “the Company”
references to each of its Affiliates in relation to which the Employee has in
the course of her duties for the Company or by reason of rendering services to
or holding office in such Affiliate:
 




 
10.5.1
 
acquired knowledge of its trade secrets or Confidential Information; or
         
10.5.2
 
had material personal dealings with its Customers or Prospective Customers; or
 
10.5.3
 
supervised directly or indirectly employees having material personal dealings
with its Customers or Prospective Customers but so that references in Section 10
to “the Company” shall for the purpose be deemed to be replaced by references to
the relevant Affiliate. The obligations undertaken by the Employee pursuant to
the Section 10.5 shall, with respect to each Affiliate of the Company,
constitute a separate and distinct covenant and the invalidity or
unenforceability of any such covenant shall not affect the validity or
enforceability of the covenants in favour of any other Affiliate or the Company.
 
10.6
 
The parties agree that the periods referred to in Sections 10.3 and 10.4 above
will be reduced by one day for every day, during which, at the Company’s
direction the Employee has been excluded from the Company’s premises and has not
carried out any duties.
 



10.7
 
While the restrictions in the Section 10 (on which the Employee has had the
opportunity to take independent advice, as the Employee hereby acknowledges) are
considered by the parties to be reasonable in all the circumstances, it is
agreed that if any such restrictions, by themselves, or taken together, shall be
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company or its Affiliates but
would be adjudged reasonable if part or parts of the wording thereof were
deleted, the relevant restriction or restrictions shall apply with such
deletion(s) as may be necessary to make it or them valid and effective.
 
11.
 
[Intentionally blank]
     
12
 
Change Of Control.
 




 
(f)
 
For purposes of the Agreement, a “Change of Control” shall be deemed to occur
if:
 
     
(i)
 
Any Person, other than (1) the Company or any of its subsidiaries, (2) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its Affiliates, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (4) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its Affiliates) representing
50% or more of the combined voting power of the Company’s then outstanding
securities, or 50% or more of the then outstanding common stock of the Company,
excluding any Person who becomes such a Beneficial Owner in connection with a
merger or consolidation of the Company described in (ii) below.

 
9

--------------------------------------------------------------------------------


 

           
(ii)
 
There is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, except if:
(A) the merger or consolidation would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least fifty percent (50%) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation; or (B) the merger or consolidation is effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;
             
(iii)
 
The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 50% of the combined voting power of the voting securities
of which are owned by the stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.
             
(iv)
 
During any one year period, individuals who at the beginning of the period
constitute the Board of Directors of the Company cease for any reason to
constitute a majority of the Board of Directors.
 
   
(g)
 
For purposes of the Section 12:
 
   




 
(i)
 
The term “Person” shall have the meaning given in Section 3(a)(9) of the 1934
Act as modified and used in Sections 13(d) and 14(d) of the 1934 Act.
         
(ii)
 
The term “Beneficial Owner” shall have the meaning provided in Rule 13d-3 under
the 1934 Act.
         
(iii)
 
The term “Affiliate” means, with respect to any individual or a corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
political subdivision thereof) or other entity of any kind (each a “person”),
any other person that directly or indirectly controls or is controlled by or
under common control with such person. For the purposes of the definition,
“control” when used with respect to any person, means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities, by
contract or otherwise; and the terms of “affiliated”, “controlling” and
“controlled” have meanings correlated to the foregoing.

 
13.
 
Successors and Assigns. The Agreement is personal in its nature and neither of
the parties hereto shall, without the consent of the other, assign or transfer
the Agreement or any rights or obligations hereunder, provided, however, that
the provisions hereof shall enure to the benefit of, and be binding upon, each
successor of the Company, whether by merger, consolidation, acquisition or
otherwise, unless otherwise agreed to by the Employee and the Company.
 
 

 
10

--------------------------------------------------------------------------------


 
14.
 
Notices. Any notice required or permitted to be given to the Employee pursuant
to the Agreement shall be sufficiently given if sent to the Employee by
registered or certified mail addressed to the Employee at 7318 Wind Dance
Parkway, Greenville IN 47124, or at such other address as she shall designate by
notice to the Company, and any notice required or permitted to be given to the
Company pursuant to the Agreement shall be sufficiently given if sent to the
Company by registered or certified mail addressed to it at 5422 Carrier Dr.,
Ste. 309, Orlando, Fl. 32819, or at such other address as it shall designate by
notice to the Employee.
 
15.
 
Invalid Provisions. The invalidity or unenforceability of a particular provision
of the Agreement shall not affect the enforceability of any other provisions
hereof and the Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.
 



16.
 
Amendments To The Agreement. The Agreement may only be amended in writing by an
agreement executed by both parties hereto.
 
17.
 
Entire Agreement. The Agreement contains the entire agreement of the parties
hereto and supersedes any and all prior agreements, oral or written, and
negotiations between said parties regarding the subject matter contained herein.
 



18.
 
Applicable Law and Venue. The Agreement is entered into under, and shall be
governed for all purposes, by the laws of the State of Florida, with venue of
any lawsuit between the parties in the State of Florida.


 
11

--------------------------------------------------------------------------------

 
 

 
19.
 
No Waiver. No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of the Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
 



20.
 
Severability. If a Court of competent jurisdiction determines that any provision
of the Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
unenforceability of any other provision of the Agreement, and all other
provisions shall remain in full force and effect.
 
21.
 
Counterparts. The Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one in the same agreement.
 



22.
 
Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to the Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and any and all other normal employee
deductions made with respect to the Company’s employees generally.
 
23.
 
Section 409A of the Code. The provisions of the Agreement and any payments made
herein are intended to comply with, and should be interpreted consistent with,
the requirements of Section 409A of the Code, and any related regulations or
other effective guidance promulgated thereunder (collectively, “Section 409A”).
The time or schedule of a payment to which the Executive is entitled under the
Agreement may be accelerated at any time that the Agreement fails to meet the
requirements of Section 409A and any such payment will be limited to the amount
required to be included in the Executive’s income as a result of the failure to
comply with Section 409A. Reference herein to termination of employment shall be
deemed to mean a separation from service.
         
In witness whereof, the parties hereto have executed the Agreement as of the day
and year above written.




             
Global Automotive Supply, Inc
 
     
Employee:
             
By:
 
/s/ Dan Valladao
     
/s/ Joseph L. DeFrancisci
                 
Dan Valladao ,
Board of Directors of
Global Automotive Supply, Inc
     
Joseph L. DeFrancisci